Citation Nr: 0728897	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to January 
1980, and from January 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the veteran's claim for 
entitlement to service connection for a nervous condition.  
The veteran perfected a timely appeal of this determination 
to the Board.

In June 2007, the veteran appeared and offered testimony in 
support of his claim before the undersigned.  The veteran's 
testimony on that occasion has been transcribed and 
associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the veteran's service medical records reveals that 
in the year prior to separation from service, he received 
treatment for psychiatric problems including depressive 
symptoms.  The record also shows a long history of problems 
with alcohol and substance abuse and marital problems.  The 
veteran was diagnosed as having episodic alcohol abuse, 
polysubstance abuse, probable adjustment disorder, and rule 
out organicity, secondary to drug usage.  On May 1984 
separation examination, it was noted that the veteran had a 
history of depression of four months duration due to personal 
problems.  

While no true chronic psychiatric disorder was diagnosed 
during service or at the veteran's examination prior to 
separation, records do show that he had additional 
psychiatric treatment during his first post-service year.  A 
June 1985 record included an assessment of depression with 
substance abuse.  Subsequent records show a long history of 
treatment for psychiatric problems with various diagnoses 
including possible psychotic behavior, personality disorder 
and anxiety, and personality disorder with schizoid 
tendencies and anxiety.  The medical record reflects that the 
veteran is currently treated for schizophrenia and major 
depression.

The record contains competent medical evidence of a current 
diagnosed psychiatric disability and establishes that the 
veteran suffered in-service psychiatric problems (which may 
be related to alcohol and drug abuse), for which he was 
treated.  Absent from the record is a medical opinion from a 
competent psychiatric professional discussing whether the 
veteran's current psychiatric problem is related to service.  
A VA examination is necessary to provide this opinion and to 
comment on the possibility that the veteran's psychiatric 
problems may be related to drug and alcohol abuse.  

The Board notes that a disability that is a result of the 
person's own willful misconduct or abuse of alcohol or drugs 
is not compensable.  38 U.S.C.A. § 1110.  An injury or 
disease incurred during active service is not deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d).  Both service medical records and post 
service medical records note a history of alcohol and drug 
abuse, and the veteran's service medical records indicate an 
assessment of rule out organicity, secondary to drug usage.  
However, it is not clear to what extent any substance abuse 
may have been responsible for any psychiatric conditions 
suffered by the veteran either in service or after service.

In light of the above, the Board finds that the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the instant claim, and, therefore, 
that a VA medical examination to determine the nature and 
etiology of any current psychiatric condition is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4); See also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Such 
examination should include a determination as to whether a 
current psychiatric condition was incurred in or is otherwise 
etiologically related to the veteran's period of service, and 
also whether any such psychiatric disorder is the result of 
alcohol or drug abuse.

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.  Specifically 
noted in this regard are records discussed during the 
veteran's hearing: records of treatment at "Lawry" 
(phonetic) in Denver, and treatment through Dr. Hamm.

Additionally, the veteran has claimed that he received Social 
Security Administration (SSA) disability benefits for his 
psychiatric problems.  There are, however, no records on file 
pertaining to such benefits.  The United States Court of 
Appeals for Veterans Claims (Court) has made it abundantly 
clear that the records concerning awards of Social Security 
disability benefits are relevant and must be obtained.  
Masors v. Derwinski, 2 Vet. App. 181 (1992).  The RO should 
contact the SSA and attempt to obtain copies of the decision 
granting benefits as well as any medical evidence used in 
reaching that decision.  

Finally, the Board notes that the veteran has recently 
submitted additional medical evidence that has not been 
reviewed by the agency of original jurisdiction (AOJ).  After 
all development discussed above, the AOJ should review all 
the evidence of record and readjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.	With the veteran's assistance, the AOJ 
should seek to obtain any and all 
available outstanding records of 
treatment pertinent to his claim for 
service connection for a psychiatric 
disorder.  Specifically noted in this 
regard are any outstanding records from a 
facility in "Lawry" (phonetic), near 
Denver, and any outstanding records of 
treatment through Dr. Hamm.

2.	The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.	The RO should schedule the veteran for an 
examination by a VA examiner with the 
appropriate expertise in order to 
determine the nature and etiology of any 
current psychiatric disorder.  The claims 
folder and a copy of this Remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder giving particular attention 
to the veteran's service medical records.  
Based on examination findings and a 
review of the claims folder, the examiner 
should specifically express an opinion as 
to:

(a) whether the veteran has a 
current psychiatric disorder; 
(b) whether it is at least as likely 
as not (whether there is a 50 
percent chance or more) that any 
such psychiatric disorder was 
incurred or permanently aggravated 
during the veteran's period of 
service, or is otherwise 
etiologically related to the 
veteran's period of service in any 
way; 
(c) whether any such psychiatric 
disorder diagnosed is the result of 
alcohol or drug abuse.

A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions should be set forth.  
The report of the examination should be 
associated with the claims folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




The veteran is advised that at least in part the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that failure to attend an examination requested VA 
examination may result in the denial of the veteran's claim 
for benefits.  See 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

